DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 8, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benway et al., U.S. Patent No. 10,446,168, filed on 4/2/2014 (Benway).

As to Claim 1, Benway discloses a system, comprising: a central processor apparatus [16] configured to receive input from a plurality of sound capture devices [8, 10] (see Fig. 1), wherein the central processor apparatus [16] is configured to collectively evaluate the input from the plurality of sound capture devices [8, 10] to identify at least one spatial location that is more conducive to hearing with a hearing prosthesis [10] relative to another spatial location (a geographical area having a lower noise level is determined at step [808]; col. 12, lines 11-16; the noise level is inherently 

As to Claim 3, Benway remains as applied above to Claim 1. Benway further discloses that the system further includes a plurality of microphones [54, 88] spatially located at least 3 meters apart from one another (the sound capture devices [8] are shown in different rooms, which would inherently require a spacing over 3 meters; see Fig. 9); the microphones [54, 88] are configured to output respective signals indicative of respective captured sounds (the sound capture device comprises a microphone that captures sounds; col. 6, lines 11-14); and the system is configured to provide the respective signals and/or modified signals based on the respective signals to the central processor apparatus [16] as the input from the plurality of sound capture devices [8, 10] (the noise level measurements are reported to the central processor apparatus [16]; col. 6, lines 34-37).

As to Claim 4, Benway remains as applied above to Claim 3. Benway further discloses that the microphones [54, 88] are respectively part of respective products having utility beyond that for use with the system (the sound capture devices that have the microphones are mobile devices and headsets; col. 4, lines 30-34); and the microphones are part of an Internet of Things (the devices are connected to the internet; col. 4, lines 51-59).

Claim 8, Benway remains as applied above to Claim 1. Benway further discloses that the system further includes a display apparatus [58] configured to provide landscape data indicative of the identified at least one spatial location that is more conducive to hearing with a hearing prosthesis relative to another spatial location (“heat maps” of noise zones are displayed to users; col. 3, lines 45-60).

As to Claim 17, Benway discloses capturing sound at a plurality of respectively effectively spatially separated locations of a locality (noise levels are captured and measured at the locations; col. 11, lines 64-67; col. 12, lines 1-5); evaluating the captured sound; and developing a sound field of the locality (a map based on the noise level measurements is generated; col. 12, lines 12-14).

Claims 17-19, 24-25 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glaser et al., U.S. Patent No. 10,409,548, filed on 9/27/2016 (Glaser).

As to Claim 17, Glaser discloses a method, comprising: capturing sound at a plurality of respectively effectively spatially separated locations of a locality (a set a microphones [110] is used to capture audio from a set of distinct locations; col. 4, lines 43-45; see Fig. 1); evaluating the captured sound; and developing a sound field of the locality (the sound is analyzed by analyzer [120], to produce an audio map; col. 4, lines 45-47).

Claim 18, Glaser remains as applied above to Claim 17. Glaser further discloses that the sound field is a three dimensional sound field (col. 4, lines 65-67).

As to Claim 19, Glaser remains as applied above to Claim 17. Glaser further discloses that the action of developing the sound field includes: evaluating the evaluated captured sound in view of data particular to a hearing related feature of a particular recipient of a hearing prosthesis (an audio generator in the system produces an audio output, the system is integrated into a hearing aid; col. 11, lines 37-43).

As to Claim 24, Glaser discloses a method, comprising: receiving data indicative of sound captured at a plurality of spatially separated locations in an enclosed environment (a set a microphones [110] is used to capture audio from a set of distinct locations; col. 4, lines 43-45; see Fig. 1), wherein the enclosed environment has an acoustic environment such that a given sound has different properties at the different locations owing to the acoustic environment (an example acoustic environment is a conference room; col. 5, lines 5-10; this would inherently give sounds different acoustic properties at different locations); and evaluating the data to determine at least one spatially linked acoustic related data point (the sound is analyzed by analyzer [120], to produce an audio map; col. 4, lines 45-47) based on one or more hearing related features of a specific hearing impaired individual (the audio augments the audio of a hearing aid; col. 3, lines 50-56).

Claim 25, Glaser remains as applied above to Claim 24. Glaser further discloses that the hearing related feature of the specific individual is that the individual relies on a hearing prosthesis to hear (the audio augments the audio of a hearing aid; col. 3, lines 50-56).

As to Claim 30, Glaser remains as applied above to Claim 24. Glaser further discloses that the action of receiving data indicative of sound captured is executed effectively simultaneously by a plurality of respective microphones [110] of portable devices of transient people relative to the enclosed environment with no relationship to one another who are present in the enclosed environment (multiple smart phones of different users act as the microphone array; col. 5, lines 19-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Benway et al., U.S. Patent No. 10,446,168, filed on 4/2/2014 (Benway), in view of Crawford et al., U.S. Patent No. 8,270,647, patented on 9/18/2012 (Crawford).

As to Claim 5, Benway remains as applied above to Claim 1. Benway does not explicitly disclose that the hearing prosthesis is a cochlear implant. However, providing a cochlear implant as an earpiece was well known. Crawford teaches a similar earpiece for connection to a phone (Crawford: col. 7, lines 29-37), wherein the hearing prosthesis is a cochlear implant (Crawford: col. 4, lines 30-32). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a cochlear implant as the hearing prosthesis of Benway, for the benefit of versatility.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al., U.S. Patent No. 10,409,548, filed on 9/27/2016 (Glaser), in view of Sabin, U.S. Patent No. 9,693,152, patented on 6/27/2017 (Sabin).

As to Claim 20, Glaser remains as applied above to Claim 17. Glaser further discloses that the action of developing the sound field includes: evaluating the evaluated captured sound in view of data particular to a hearing prosthesis recipient (an 
It is noted that Glaser does not explicitly disclose evaluating the captured sound in view of statistical data relating to cochlear implant recipients. However, Glaser does disclose that the system is used for enhanced hearing assistance (col. 11, lines 62-67), and using statistical data relating to cochlear implant recipients was well known. Sabin teaches enhancing hearing by evaluating captured sound in view of statistical data (signal processing parameters are based on statistical audiological values for a population; col. 3, lines 39-50) relating to cochlear implant recipients (the processing parameters are for a cochlear implant; col. 4, lines 19-25). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate evaluating captured sound in view of statistical data relating to cochlear implant recipients.

Allowable Subject Matter
Claims 2, 6-7, 21-23, 26-29 and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
 Claim 2 recites the unique feature of the central processor apparatus being configured to receive input pertaining to a particular feature of a given hearing prosthesis; and the central processor apparatus being configured to collectively evaluate the input from the plurality of sound capture devices and the input pertaining to the particular feature of the given hearing prosthesis to identify the at least one spatial location that is more conducive to hearing with the particular hearing prosthesis relative to another spatial location. Claim 6 recites the unique feature of the system being configured to collectively evaluate the input from the plurality of sound capture devices to identify at least one spatial location that is more conducive to hearing with the cochlear implant relative to another spatial location and relative to that which would be the case for another type of hearing prosthesis. Claim 7 recites the unique feature of the system being configured to receive input indicative of a specific recipient of the hearing prosthesis's hearing profile. Claim 21 recites the unique feature of, at a temporal location substantially different from that at which the first sound field was developed: capturing second sound at a plurality of respectively effectively spatially separated locations of a locality; evaluating the second captured sound; and developing a second sound field of the locality where the second sound was captured based on the action of evaluating the second captured sound. Claim 26 recites the unique feature of the spatially linked acoustic related data point is a location in the enclosed environment where the effects of the below average dynamic hearing perception will be lessened relative to other locations. Claim 27 recites the unique feature of the hearing related feature of the specific individual is that the individual has below average hearing comprehension at certain reverberation levels; and the spatially linked acoustic related data point is a location in the enclosed environment where reverberation levels are lower than at other locations. Claim 28 recites the unique feature of the hearing related feature of the specific individual being a current profile of a variable profile of a hearing prosthesis worn by the individual. Claim 29 recites the unique feature of the hearing as a recommended location for the individual to position himself or herself to improve his or her hearing in the enclosed environment. Claim 31 recites the unique feature of the central processor apparatus being configured to receive input pertaining to a particular feature of a given hearing prosthesis and/or indicative of a specific recipient of a given hearing prosthesis's hearing profile. Claim 32 recites the unique feature of identifying a recurring time period where, statistically, a sound environment of the locality is more conducive to a recipient of a hearing prosthesis relative to other time periods based on a comparison of the developed sound field and a subsequently developed second sound field developed after the developed sound field. Claim 33 recites the unique feature of based on the action of evaluating, indicating the acoustic related data point as a recommended location for the individual to position himself or herself to improve his or her hearing in the enclosed environment.

Claims 9-16 are allowed.The following is an examiner’s statement of reasons for allowance: Claim 9 recites the unique step of evaluating the evaluated captured sound in view of data particular to a hearing related feature of a particular recipient of a hearing prosthesis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claim 1 rejection under 35 USC § 102 as being anticipated by Benway
Applicant argues that the Benway reference does not anticipate Claim 1. In support of their argument, Applicant asserts that a reduction in noise would not result in an environment that is more conducive to hearing with a hearing prosthesis. Examiner respectfully disagrees. A low noise environment would be more conducive to hearing both with a hearing prosthesis and without a hearing prosthesis, just as a heated environment would be more conducive to warming up a person with a jacket and without a jacket. Applicant gives specific examples of certain features of a hearing prothesis, under certain conditions, but neither these features nor these conditions are claimed.

Claim 17 rejection under 35 USC § 102 as being anticipated by Benway
Applicant argues that the Benway reference does not anticipate Claim 17. In support of their argument, Applicant asserts that the feature of capturing noise levels does not anticipate the feature of capturing sound. Again, Examiner respectfully disagrees. Acoustic noise is a type of sound that is measured in the Benway reference. The measurement of the noise is performed by capturing sound with microphones. Therefore, Benway anticipates Claim 17.

Claim 17 rejection under 35 USC § 102 as being anticipated by Glaser
The Glaser reference was incorrectly cited in the prior rejection. Examiner apologizes for any confusion that this error caused. The correct citation is shown in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653